DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant's amendment filed on 5/18/2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 5/18/2022. In particular, the scope of claim 1 has been narrowed, and therefore, the following action is properly made final. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 5-8, 10, 13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al (US 2013/0248845) in view of Kai et al (US 2010/0187977).

The rejection is adequately set forth in Paragraph 6 of the Office Action mailed on 1/20/2022 and is incorporated here by reference.
Regarding the new limitations recited in claim 1, as discussed in Paragraph 6 of the previous Office Action, the recited group R is H, the recited group L is an unsubstituted aromatic hydrocarbon group having 6 carbon atoms, i.e. benzene, recited group L1 is an unsubstituted C6 aromatic ring, i.e. benzene, and the recited group Ar1 on ring b is an unsubstituted C6 aromatic hydrocarbon group, while the other recited group Ar1 is an unsubstituted C3 aromatic heterocyclic group, i.e. triazine.

Regarding claim 18, the combined disclosures of Ogawa et al and Kai et al teach all the claim limitations as set forth above. Given that the claims do not require compound (2), the combined disclosures of Ogawa et al and Kai et al teach the organic electroluminescent device of the present claims.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al (US 2013/0248845) and Kai et al (US 2010/0187977) as applied to claims 1, 5-8, 10, 13, and 16-18 above, and in view of Komori et al (US 2009/0302742).

The rejection is adequately set forth in Paragraph 7 of the Office Action mailed on 1/20/2022 and is incorporated here by reference.

Claim 1 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al (US 2013/0248845) in view of Endo et al (US 2012/0241732).

The rejection is adequately set forth in Paragraph 8 of the Office Action mailed on 1/20/2022 and is incorporated here by reference.

Regarding the new limitations recited in claim 1, as discussed in Paragraph 8 of the previous Office Action, the recited group R is H, the recited group L is an unsubstituted aromatic hydrocarbon group having 6 carbon atoms, i.e. benzene, the recited group Ar1 is benzene, the integer p is zero (0) and therefore the recited group L1 is not required to be present.

Regarding claim 18, the combined disclosures of Ogawa et al and Endo teach all the claim limitations as set forth above. Given that the claims do not require compound (2), the combined disclosures of Ogawa et al and Endo teach the organic electroluminescent device of the present claims.

Claims 1 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al (US 2013/0248845) in view of Komori et al (US 2009/0302742).

The rejection is adequately set forth in Paragraph 9 of the Office Action mailed on 1/20/2022 and is incorporated here by reference.

Regarding the new limitations recited in claim 1, as discussed in Paragraph 8 of the previous Office Action, the recited group R is H, the recited group L is an unsubstituted aromatic hydrocarbon group having 6 carbon atoms, i.e. benzene, the recited group Ar1 is an unsubstituted aromatic C6 hydrocarbon group, i.e. benzene, integer p is zero (0) and therefore the recited group L1 is not required to be present, the recited group Z is a triazine, i.e. an unsubstituted aromatic heterocyclic group having three (3) carbon atoms.

Regarding claim 18, the combined disclosures of Ogawa et al and Komori et al teach all the claim limitations as set forth above. As discussed above, Komori et al discloses the compound:

    PNG
    media_image1.png
    272
    494
    media_image1.png
    Greyscale
,
Corresponding to recited Formula (2), where Z is triazine, i.e. an unsubstituted aromatic heterocyclic group having 3 carbon atoms.

Response to Arguments
Applicant's arguments filed 5/18/2022 have been fully considered but they are not persuasive. 

As evidence of unexpected results, Applicants point to the data presented in the 37 C.F.R. 1.132 Declaration filed on 5/18/2021. However, Applicants arguments and data are not found to be persuasive for the reasons set forth below.

As evidence of the unpredictable nature of combining two (2) host compounds, Applicants point to Table 1 of US 2015/0325796 which demonstrates that when host Compound 1-2 is combined with the second host Compound A, inferior results are obtained as compared to the use of a single host compound. Applicants further point to Tables 1 and 2 of US 2010/0026175, comparing a combination of two (2) host compounds, i.e. Compound 1-7 and CBP, to the use of a Compound 1-7 as a single host compound (Example 5). Still further, Applicants point to Table 1 and 6 of WO 2011/013783 in which a combination of two (2) host compounds, i.e. Compound 4 in combination with Compound R-1, R-2, or R-7 yields inferior results as compared to the use of the single host Compound 4. Finally, Applicants point of Tables 2 and 3 of US 2012/0001158 in which a single host compound, i.e. Compound 2-1, can obtain superior results than when a combination of host compounds is utilized, i.e. Compound 2-1 in combination with Compound A, B, or C. However, while the results in these references demonstrate that inferior results can be obtained with a combination of  host compounds, it is significant to note that the comparison of Compound 1-7 alone and in combination with CBP as presented in US 2010/0026175 and the comparison of Compound 4 alone and in combination with Compound R-1, R-2 or R-7 as presented in WO 2011/013783 are not properly comparable to the presently claimed organic light emitting device, given that the compounds in these references are outside the scope of the claims. Furthermore, while Compound 1-2 presented in US 2015/0325796 and Compounds 2-1 and 3-1 presented in US 2012/0001158 are within the scope of the present claims, Compound A presented in US 2015/0325796 and Compound A-B presented in US 2012/0001158 are neither within the scope of the present claims nor properly comparable to the closest prior art of record.

As further evidence of unexpected results, Applicants point to the following examples from the instant Specification:
The comparison of Comparative Example 4 utilizing Compound 3-2, i.e.

    PNG
    media_image2.png
    206
    122
    media_image2.png
    Greyscale

to Inventive Example 1 utilizing Compounds 3-2 and 1-30 and Inventive Example 13 utilizing Compounds 3-2 and 1-99, i.e. 

    PNG
    media_image3.png
    165
    184
    media_image3.png
    Greyscale
and 
    PNG
    media_image4.png
    213
    148
    media_image4.png
    Greyscale
.
The comparison of Comparison of Example 22 utilizing Compound 3-2, i.e.

    PNG
    media_image2.png
    206
    122
    media_image2.png
    Greyscale

 to Inventive Example 39 utilizing a combination of Compounds 3-2 and 1-2 and Inventive Exampled 51 utilizing a combination of Compounds 3-2 and 1-3, i.e.

    PNG
    media_image5.png
    177
    131
    media_image5.png
    Greyscale
and 
    PNG
    media_image6.png
    217
    144
    media_image6.png
    Greyscale
.

The comparison of Comparative Example 25 utilizing Compound 3-6, i.e.

    PNG
    media_image7.png
    206
    115
    media_image7.png
    Greyscale

to Inventive Example 55 utilizing Compounds 3-6 and 1-3, i.e.

    PNG
    media_image6.png
    217
    144
    media_image6.png
    Greyscale
.
The comparison of Comparative Example 18 utilizing compound 1-2, i.e.

    PNG
    media_image5.png
    177
    131
    media_image5.png
    Greyscale

to inventive Example 39 utilizing Compounds 1-2 and 3-2, i.e.


    PNG
    media_image2.png
    206
    122
    media_image2.png
    Greyscale
.
The comparison of Comparative Example 34 utilizing Compound 2-5, i.e.

    PNG
    media_image8.png
    176
    201
    media_image8.png
    Greyscale

To Inventive Example 60 utilizing Compounds 2-5 and 3-2, i.e.

    PNG
    media_image2.png
    206
    122
    media_image2.png
    Greyscale
.
However, while the comparisons are proper side-by-side comparisons it is noted that the inventive examples are not commensurate in scope with the scope of the claims for the following reasons. 
The inventive examples only utilize two (2) compounds given by recited Formula (3), i.e.

    PNG
    media_image2.png
    206
    122
    media_image2.png
    Greyscale
and  
    PNG
    media_image7.png
    206
    115
    media_image7.png
    Greyscale
,
where m is one (1) and n is two (2) and L in recited formula (3) is either a dibenzofuran or phenyl substituted carbazole, while the claim recites that m is in the range of 1 to 2, n is 2 to 4 and L is a substituted of unsubstituted aromatic hydrocarbon groups having 6 to 15 carbon atoms, a substituted or unsubstituted aromatic heterocyclic group having 3 to 16 carbon atoms, or a substituted or unsubstituted linked aromatic group obtained by linking 2 to 3 aromatic rings of the groups. Accordingly, the inventive examples only exemplify two (2) heteroaromatic ring systems encompassed by L and only where m is one (1) and n is two (2).
	Regarding recited Formula (1), the inventive examples exemplify the following compounds:

    PNG
    media_image3.png
    165
    184
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    213
    148
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    177
    131
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    217
    144
    media_image6.png
    Greyscale
,
where Ar1 is phenyl in formula (b1) is phenyl and p is zero (0); and Ar1 is dibenzofuran pyridine, and triazine, while the claims recites that Ar1 is a substituted or un substituted aromatic hydrocarbon groups having 6 carbon atoms or a substituted or un substituted aromatic heterocyclic group having 3 to 12 carbon atoms. L1 in the inventive compounds is a carbazole, a carbazole substituted phenyl, phenyl (with p=2) or biphenyl (with p=2), while the claim recites L1 is a substituted or unsubstituted aromatic hydrocarbon group having 6 carbon atoms, a substituted or unsubstituted aromatic heterocyclic group having 3 to 12 carbon atoms, or a substituted or unsubstituted linked aromatic group obtained by linking 2 to 3 aromatic rings of the groups. The R groups is the inventive compounds are H, while the claim recites that the R groups are a hydrogen or a diarylamino groups having 12 to 44 carbon atoms 
For recited Formula (2) the inventive examples exemplify only:

    PNG
    media_image8.png
    176
    201
    media_image8.png
    Greyscale
,
where in Formula (2) R4-R7 are H and Z is a triazine, while the claim recites that the R groups are a hydrogen or a diarylamino groups having 12 to 44 carbon atoms and Z is a substituted or unsubstituted aromatic hydrocarbon group having 6 carbon atoms, or a divalent substituted or unsubstituted aromatic heterocyclic group having 3 carbon atoms, or a divalent substituted or unsubstituted linked aromatic group obtained by linking 2 to 3 aromatic rings of the groups.
	Thus, it is noted that in all the examples the R groups are H and the inventive compounds do not exemplify the recited diarylamino groups. Similarly, the claims recite groups that are substituted or unsubstituted. However, the claims do not require the type of substituents encompassed by the term “substituted” and therefore the substituted groups of the claims are open to any and all possible substitutions. To that end it is noted that the inventive examples do not exemplify any substituted groups.
	In light of the above, it is unclear if the obtained results are indicative of all first and second host compounds encompassed by the present claims or only for the particular first and second host compounds exemplified in the examples.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767